Citation Nr: 0015758	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  95-17 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel
INTRODUCTION

The veteran had active duty from February 1954 to February 
1974.  He died in January 1994.  The appellant is the widow 
of the veteran.

This matter was last before the Board of Veterans' Appeals 
(Board) in March 1997, on appeal from a rating decision of 
the Phoenix, Arizona Department of Veterans Affairs (VA) 
Regional Office (the RO).  As will be discussed in greater 
detail below, upon its last review, the Board determined that 
a remand was necessary.  No communication has been received 
from the appellant since the Board's remand.  In a confirmed 
rating decision dated in October 1999,  the RO continued to 
deny service connection for the cause of the veteran's death.  
The case was thereupon returned to the Board.


FINDING OF FACT

The appellant was requested to provide evidence in connection 
with her pending claim in April 1997, August 1997, November 
1997 and in February 1998.  She has not responded to VA's 
requests.  


CONCLUSION OF LAW

By not responding to VA's requests for information and 
evidence necessary to make a decision relative to this 
appeal, the appellant abandoned her claim.  
38 C.F.R. § 3.158 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction. 
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  

Given this requirement of law, the Board will first review 
the generally applicable law pertinent to this matter.  The 
Board will then provide a brief  review of the pertinent 
procedural and factual evidence of record as found in the 
appellant's claims folder.  The Board will then review the 
applicable law in the context of its disposition of the 
appellant's claim.

Relevant Law and Regulations

Service connection - cause of death 

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (1999).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death. 38 
C.F.R. § 3.312(a). The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto. 38 C.F.R. § 3.312(b).

A service-connected disability will be considered a 
contributory cause of death when it is shown that it 
contributed substantially or materially to death, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death. It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection. 38 C.F.R. § 
3.312(c). The debilitating effects of a service-connected 
disability must have made the veteran materially less capable 
of resisting the fatal disease or must have had a material 
influence in accelerating death in order for service 
connection to be warranted on a contributory cause theory.  
See Lathan v. Brown, 7 Vet. App. 359 (1995).

Well-grounded claims

The threshold question to be answered in this or any other 
case is ordinarily whether a claimant has presented evidence 
of a well-grounded claim; that is, a claim which is plausible 
and meritorious on its own or capable of substantiation.  If 
he or she has not, her appeal must fail.  38 U.S.C.A. § 
5107(a); see Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
order for a claim for service connection for the cause of the 
veteran's death to be well-grounded, there must be (1) 
evidence of the veteran's death; (2) evidence of incurrence 
or aggravation of a disease or injury in service; and (3) and 
evidence of a nexus between the in-service injury or disease 
and the veteran's death.  See Ramey v. Brown, 9 Vet. App. 40, 
46 (1996), aff'd 120 F.3d 1239 (Fed. Cir. 1997); see also 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).


If the Board finds that the claim for service connection for 
the cause of the veteran's death is not well-grounded, there 
is no further duty to assist her in the development of her 
claim.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  
However, the Court has held that, notwithstanding the fact 
that there is no duty to assist a claimant when a claim is 
not well grounded, see 38 U.S.C.A. § 5107(a) (West 1991), VA 
may still be obligated to provide the claimant with notice as 
to what evidence may be required to complete his or her 
application for benefits.  See 38 U.S.C.A.§ 5103(a) (West 
1991).  See also Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).

Abandonment of claims

Where evidence requested in connection with an original claim 
is not furnished within one year after the date of the 
request, the claim will be considered abandoned.  After the 
expiration of one year, further action will not be taken 
unless a new claim is received.  38 C.F.R. § 3.158 (1999).

Factual and Procedural Background


The veteran died in January 1994.  The certificate of death 
indicated that the immediate cause of death was hepato-renal 
syndrome, due to or as the result of hemorragic pancreatis.  
At the time of the veteran's death, service connection was in 
effect for a transurethral resection, prostate and bladder; 
degenerative arthritis of the left knee; a traumatic 
amputation of the tip of the right index finger; and the 
residuals of a fracture of the right fifth metacarpal.  The 
veteran's non-service-connected disorders included a right 
nephrectomy and residuals of alcoholic polyneuritis. 

The appellant filed a claim of entitlement to service 
connection for the cause of death of the veteran.  She 
contended that the veteran's death was caused by service-
connected disorders, or by in-service exposure to herbicides 
and/or radiation.  She expressed her contentions at a 
personal hearing held at the RO in March 1995.  In 
particular, she testified that the veteran had hepatitis 
during service and that a kidney was removed during service; 
she believed that these events were related to the veteran's 
death.

As is noted above, the Board remanded this matter in March 
1997.  The Board specifically indicated that the appellant 
had not presented required medical nexus evidence.  See 
Ramey, supra.  However, the Board further indicated, in 
essence, that the record was suggestive of evidence which may 
have existed and which should be obtained.  See Robinette, 
supra.  Because the terminal hospitalization report had not 
been obtained, the Board directed that the appellant be 
requested to execute and provide the appropriate release of 
information form in order that her claim could be fully 
considered.  The Board also noted that during a March 1995 
personal hearing, the appellant argued that the veteran's 
death was caused by service-connected disorders, and by or in 
combination with in-service exposure to herbicides and 
radiation.  In other evidence and correspondence, the 
appellant represented that she was a nurse.  However, there 
was of record no listing of her education, specialty or 
qualifications.  The Board therefore directed that upon 
remand, the appellant was to be invited to submit her 
credentials to substantiate her qualification to render 
medical opinions.  See Black (Patrick) v. Brown, 10 Vet. App. 
279 (1997); Goss v. Brown,  9 Vet. App. 109 (1996).  

The record reflects that by letters dated April 4, 1997; 
August 25, 1997; November 22, 1997; and February 11, 1998 the 
appellant was requested to provide the release of information 
forms necessary to obtain the report of the veteran's 
terminal hospitalization, and was provided blank forms to do 
so on each occasion.  The appellant was also requested to 
provide a statement of her nursing credentials.  There is 
record of any response of the appellant or anyone on her 
behalf to any of these letters, which have not been returned 
as undelivered.  

Analysis

A review of the record reveals no communication from the 
appellant since the Board's March 1997 remand, a period of 
over three years.  Indeed, the last communication from the 
appellant appears to have been her testimony during the March 
1995 personal hearing, a period of over five years.  During 
this period, the RO has attempted to contact her, without any 
response on her part.

It is now well-settled law that under 38 U.S.C. A. § 5107(a), 
an applicant for VA benefits has the "burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded," 
meaning that the claim is "one which is . . . capable of 
substantiation."  Kandik v. Brown, 9 Vet. App. 434, 439 
(1996).  However, the burden to submit evidence sufficient to 
establish a "well-grounded" claim is the claimant's, and 
the claimant's alone.  Epps v. Gober, 126 F.3d 1464, 1469 
(Fed.Cir. 1997); see also Morton v. West, 12 Vet. App. 477, 
481 (1999).  

As noted in the factual background section above, the Board 
indicated that one of the requisites for a well-grounded 
claim, medical nexus evidence, was lacking.  However, the 
Board further recognized VA's duty to inform under 
38 U.S.C.A. § 5103 and remanded this claim in March 1997 in 
order to inform the appellant of what evidence would be 
necessary for her to complete her claim for VA benefits.  She 
has not responded to a number of requests for the information 
specified by the Board.

In this matter, the determination of whether the appellant's 
claim is well grounded has been stymied by her unwillingness 
to cooperate with VA's efforts to communicate with her under 
38 U.S.C.A. § 5103..  Cf. Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Further, it is now well-established that it is 
the claimant's responsibility to keep VA advised of her 
whereabouts in order to facilitate the conduct of inquiry 
deemed appropriate.  See, e.g., Hyson v. Derwinski, 5 Vet. 
App. 262 (1993); see also 38 C.F.R. § 3.655; Engelke v. 
Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 
Vet. App. 307, 311 (1992).  

As is noted above, on four occasions, the appellant was 
advised of the requirement to submit signed release forms for 
the retrieval of the veteran's terminal hospital report, but 
she has failed to do so.  Because these letters have not been 
returned as undelivered, the law presumes the appellant 
received them, in the absence of clear evidence to the 
contrary.  See Leonard v. Brown, 10 Vet. App. 315, 316 
(1997); YT v. Brown, 9 Vet. App. 195, 199 (1996); Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992).  While the Ashley 
case dealt with regularity of procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the 
RO.  In this case, no clear evidence to the contrary has been 
presented with which to rebut the presumption of regularity.  
It is therefore presumed that the letters were received by 
the appellant at the last and most recent address of record.

Plainly, the appellant has continuously been advised that 
more was required of her to adjudicate the claim, but she has 
failed to comply.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Her claim is accordingly deemed to be abandoned.  
See 38 C.F.R. § 3.138(a) (1999).  

In Morris v. Derwinski, 1 Vet. App. 261 (1991), the Court 
held that a veteran's abandonment of his claim for service 
connection based upon his failure to respond to a request for 
additional evidence could not be waived or set aside on 
grounds of alleged ignorance of regulatory requirements.  The 
Court in Morris noted that the Supreme Court had held that 
everyone dealing with the Government was charged with 
knowledge of Federal statutes and lawfully promulgated agency 
regulations, citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380 (1947).  The Court found that even though the veteran may 
have been ignorant of the abandonment provisions of 38 C.F.R. 
§ 3.158(a), he was necessarily charged with knowledge of the 
regulation.  
Here, the appellant was plainly on notice of the necessity of 
cooperating further with VA's efforts to adjudicate her claim 
and she has not responded.  

The Board is of course that the appellant's representative, 
Disabled American veterans, submitted statements on her 
behalf in April 2000 and in June 2000.  These statements did 
not provide any information concerning the appellant's 
whereabouts or her failure to communicate with VA for many 
years.  Nor did these presentations provide the information 
requested by the Board in its March 1997 remand.  These 
communications do not provide any basis for concluding that 
the appellant did not abandon her claim.  The Board hastens 
to point out that it does not believe that the appellant's 
representatives were in any way remiss.  Rather, they appear 
to be laboring under the same handicap as VA, lack of 
communication from the appellant.

In light of the abandonment of this appeal, there remain no 
allegations of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  In essence, 
a "case or controversy" involving a pending adverse 
determination that the appellant has taken exception to does 
not currently exist.  See Shoen v. Brown, 6 Vet. App. 456, 
457 (1994) [quoting Waterhouse v. Principi, 3 Vet. App. 473 
(1992)].  Accordingly, the Board is without jurisdiction to 
review the appeal with respect to this issue and therefore, 
the claim must be dismissed.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) [where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law].

In summary, because the appellant has failed to provide 
evidence requested within one year from the last date of the 
request, the claim is deemed abandoned and is therefore 
dismissed.    

Additional comments

The Board is aware of due process concerns which may arise in 
connection with cases, such as this, in which a claim is 
being dismissed based on his failure to adhere to VA 
regulations rather than the Board considering evidentiary 
merits of the issue on appeal.  Cf. Swan v. Brown, 9 Vet. 
App. 450 (1996) and cases cited therein.  In this case, for 
the reasons stated below, the Board believes that any due 
process concerns have been satisfied.  

Initially, the Board is deciding this case on different 
grounds than did the RO.  The RO determined that the 
appellant's claim was not well grounded on either a direct or 
presumptive basis.  When the Board addresses in its decision 
a question that has not been addressed by the RO it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes, however, that the appellant has been accorded 
ample opportunity to fully present her claim, and she has 
wholly failed to respond to any VA inquiry since the Board's 
march 1997 remand.  Moreover, as is noted above, the 
appellant is specifically charged with notice of validly 
promulgated regulations and she has been advised of the 
requirement to cooperate with VA's efforts.  See Morris, 
supra.  Moreover, the appellant has been ably represented in 
this matter.  Evidently due to lack of communication with 
her, however, her representatives have been unable to provide 
the requested information.  

The Board does not make specific findings regarding the well-
groundedness of the appellant's claim, because the appellant 
has in fact preempted the determination of whether the claim 
is well grounded, and thus caused dismissal of the claim.  

Finally, the Board notes that the appellant remains in a 
position to press her claim again if she so desires.  In that 
connection, the Board calls the appellant's attention to the 
provisions of 38 C.F.R. § 3.158(a) (1999) pertaining to 
filing new claims.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is deemed to be abandoned and is 
dismissed.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

